                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE CHRISTOPHER SMITH,                            Case No. 20-cv-01557-HSG
                                   8                     Plaintiff,                             ORDER OF TRANSFER
                                   9              v.

                                  10     RALPH DIAZ, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Corcoran State Prison, filed this pro se civil rights action pursuant to
                                  14   42 U.S.C. § 1983 regarding events that have occurred while incarcerated at Corcoran State Prison.
                                  15   See generally Dkt. No. 1. Corcoran State Prison is located in Kings County, which lies within the
                                  16   venue of the Eastern District of California. See 28 U.S.C. § 84(b). Venue therefore properly lies
                                  17   in the Eastern District. See id. § 1391(b). Accordingly, IT IS ORDERED that, in the interest of
                                  18   justice and pursuant to 28 U.S.C. § 1406(a), this action be TRANSFERRED to the United States
                                  19   District Court for the Eastern District of California.
                                  20          The Clerk shall transfer this matter forthwith.
                                  21          IT IS SO ORDERED.
                                  22   Dated: 3/4/2020
                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
